On petition of the respondent a rehearing was ordered in this case. Additional briefs were filed and the case was ably and exhaustively reargued.
We have carefully considered the additional points advanced, and have re-examined the authorities cited in the original briefs as well as those newly called to our attention. However nothing advanced on the rehearing has changed our opinion respecting any of the propositions involved and accordingly we adhere to the opinion heretofore filed.
CHRISTIANSON, Ch. J., and BIRDZELL, BURKE and BURR, JJ., concur.